DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specifications filed 4/28/21 and 5/27/2020 have been entered.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
There are two on page 20.
The disclosure is objected to because of the following informalities:
In para 229, second line, the last letter in that line is cutoff.  
Appropriate correction is required.

Drawings
The drawings filed 5/27/2020 and the replacement drawings filed 4/28/21 have been entered.
Information Disclosure Statement
The IDSs filed 5/26/2020 have been considered and initialed copies of the PTO-1449s are enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of U.S. Patent No. 10,442,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant set of claims are directed to methods of using the same antibodies.  Since both the patent and the instant application have the same parent/grandparent, the sequences in the claims of both are the same.  The patented claims are directed to methods of treating cancer using a composition comprising the wildtype antibody (which is the same antibody used in the instantly claimed composition) and a pharmaceutically acceptable carrier.  Therefore, the instant claimed composition is obvious over the patented method claims.  Therefore, the instant claims are not patentably distinct from the issued claims.


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,650,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant set of claims are directed to methods of using the same antibodies.  The patent is the great-grandparent of the instant application and therefore the sequences in the claims of both are the same.  The patented claims are directed to methods of treating cancer using a composition comprising antibody (which is the same antibody used in the instantly claimed composition) and a pharmaceutically acceptable carrier.  Therefore, the instant claimed composition is obvious over the patented method claims.  Therefore, the instant claims are not patentably distinct from the issued claims.



Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,803,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is directed to antibodies and compositions comprising said antibodies and a pharmaceutically acceptable carrier.  The antibodies in the patent are the same antibodies as the antibodies used in the instantly claimed composition.   The patent is the grandparent of the instantly claimed application and therefore the sequences in the claims of the both are the same.  Therefore, the instant claims are not patentably distinct from the issued claims.



Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,570,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is directed to nucleic acid sequences, vectors and host cells which encode the antibody in the instantly claimed composition.  It would be obvious to produce antibodies using the patented nucleic acid sequences, vectors and host cells because one would be motivated, with an expectation of success, to do so because such nucleic acid sequences would be used to generate the claimed antibodies.  Furthermore, antibodies encoded by the nucleic acid sequences in the patent “does not cause significant, or detectable, hemagglutination of human erythrocytes relative to a reference antibody” (claims 3, 17 and 31 of the patent) and for the antibody to used in such a manner the antibody would necessarily need to be in a pharmaceutically acceptable carrier.  Additionally, the patent is the parent of the instant application and therefore the sequences in the claims of the both are the same.   Therefore, the instant claims are not patentably distinct from the issued claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643